DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A: Figure 1, claims 1-13 in the reply filed on 6/8/2021 is acknowledged. Further, claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment Species D: Figures 4A-B. Therefore, Claims 1-11, 13 will be examined. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a partition and channels inside the container” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- Claim 13 recites the limitation "the coating" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3, 5-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris 6,983,868.
	Harris discloses a container (10)0, which comprises a foldable spout (160) configured to be opened and that when fully opened extends beyond the edge of the container (col. 3, ll. 42-51); and a flow control partition (220) disposed adjacent to the spout as seen in Figure 1; wherein the flow control partition is configured to regulate liquid flow from the container (col. 3, ll. 42-51 onto col. 4, ll. 1-3); wherein the flow control partition moves up and down to regulate flow of the liquid as seen in Figures 2 and 4; channels (the openings for from elements 140, 130) inside the container to control liquid flow; one or more finger releases (195) for opening the spout;  a flow control lever (210) for opening and closing the flow control partition. With respect to claim 1, the recitation "for coatings” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harris 6,983,868.
	Harris has taught all the features of the claimed invention except that the spout extends to approximately a 90° angle with respect to a wall of the container. Instead, Harris shows/discloses that the spout extends away from a wall of the container for dispensing. It would have been an obvious matter of design choice to a person of ordinary skill in the art to extend the spout approximately a 90° angle with respect to a wall of the container because applicant has not disclosed that extending the spout approximately a 90° angle with respect to a wall of the container provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Harris’ extension of the spout, and applicant’s invention, to perform equally well with either the extension taught by Harris or the claimed extend the spout approximately a 90° angle with respect to a wall of the container because both extending the spout would perform the same function of dispensing the product where needed. Therefore, it would have been prima facie .
11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harris 6,983,868.
	Harris has taught all the features of the claimed invention except that the spout comprises a V-shape. Instead, Harris shows/discloses that the spout comprises a semi-circular shape as seen in Figure 1. It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the spout with a V-shape because applicant has not disclosed that providing the spout with a V-shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Harris’ spout, and applicant’s invention, to perform equally well with either the semi-circular shape spout taught by Harris or the claimed the spout comprises V-shape would perform the same function of dispensing the product where needed. Therefore, it would have been prima facie obvious to modify Harris to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Harris.
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harris 6,983,868 in view of  Oblak 5,685,449.
	Harris has taught all the features of the claimed invention except that the coating is paint. Oblak teaches the use of a container (11) for holding a flowable fluid such as paint (col. 6, ll. 64-67).
.
Allowable Subject Matter
13.	Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754